
	
		II
		112th CONGRESS
		1st Session
		S. 40
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to promote mental
		  and behavioral health services for underserved populations.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Graduate Psychology Education Act
			 of 2011.
		2.FindingsCongress finds that—
			(1)the Institute of
			 Medicine issued a 2006 report entitled Improving the Quality of Health
			 Care for Mental and Substance Abuse Conditions, which called for
			 efforts to increase the mental and behavioral health care workforce in the
			 United States, and to assure competency of that workforce;
			(2)the Action
			 Plan for Behavioral Health Workforce Development, commissioned in 2007
			 by the Substance Abuse and Mental Health Services Administration, reported an
			 insufficient supply of trained professionals available to provide mental and
			 behavioral health services to older adults, and predicted that such shortage
			 would become more dire as the aging population grows and the demand for
			 specialized mental and behavioral health services increases;
			(3)the Bureau of
			 Labor Statistics projects a need for approximately 70,000 more doctoral level
			 health service psychologists, including clinical psychologists, counselors, and
			 school psychologists, in the United States by 2016;
			(4)the Department of
			 Defense Task Force on Mental Health reported in 2007 that—
				(A)the Nation faces
			 a great need for adequately trained mental health professionals, both civilian
			 and in the Armed Forces;
				(B)nearly 40 percent
			 of soldiers and half of National Guard members report psychological “symptoms”
			 and these problems are “daunting and growing”; and
				(C)increasingly,
			 National Guard members, reservists, and even active duty members of the Armed
			 Forces who are stationed far from health care installations of the Armed
			 Forces, as well as the families of such individuals, are more likely to seek
			 care in civilian settings, thus increasing the demand for mental health
			 services in those communities;
				(5)according to a
			 report of the Health Resources and Services Administration in September 2008,
			 there are 3,059 mental health professional shortage areas in rural and urban
			 areas of the United States, in which 77,000,000 people live, and, based on the
			 Administration's population to practitioner ratio of 10,000:1, an additional
			 5,145 mental health providers are required to meet the immediate needs of the
			 mental health professional shortage areas;
			(6)the Annapolis
			 Coalition Report, commissioned in 2007 by the Substance Abuse and Mental Health
			 Services Administration—
				(A)found substantial
			 needs to increase the mental and behavioral health workforce of the future and
			 to broaden the racial and cultural diversity of that workforce; and
				(B)identified a
			 pending retirement of more than half of the clinically trained mental and
			 behavioral health professionals in the United States, along with a serious
			 shortage of providers in rural areas, and urged a national focus on—
					(i)addressing the
			 needs of underserved persons dealing with chronic illnesses;
					(ii)treating young
			 people with mental disorders; and
					(iii)working with
			 young people to help prevent risk-taking behaviors, including smoking,
			 substance abuse, violence, unsafe sex, and actions that might cause vehicular
			 accidents;
					(7)according to
			 multiple reports of the Surgeon General on the mental health of children and
			 older adults—
				(A)there is an
			 urgent need for a well-trained mental and behavioral health workforce to treat
			 the increase in depression and suicide;
				(B)2 out of every
			 100 children and adolescents have major depression, and 20 percent of older
			 adults suffer from depression;
				(C)depression is a
			 condition commonly associated with suicide and older adults are
			 disproportionately likely to die by suicide; and
				(D)in general,
			 suicide rates for adults and children are higher in rural communities than in
			 urban communities;
				(8)in 2007, the
			 President’s Commission on Care For America’s Returning Wounded Warriors (the
			 Dole-Shalala Commission)—
				(A)recommended that
			 the Department of Defense aggressively address the acute shortage of mental
			 health clinicians in the Armed Forces;
				(B)recognized that
			 the health care system in the United States is certain to experience increased
			 strain for years to come as active duty service members re-enter civilian
			 society in local communities and turn to mental health care professionals
			 skilled in treating such combat stress disorders and their effects on families,
			 which is especially significant due to the expected long-term demand that may
			 arise from chronic or delayed-onset symptoms of post-traumatic stress
			 disorder;
				(C)reported that the
			 Armed Forces’s new efforts to prevent mental health problems and identify
			 symptoms more quickly have severely stretched the already thin mental health
			 program staff; and
				(D)reported that
			 hospitals located in geographically isolated or less desirable areas report
			 great difficulty recruiting civilian staff; and
				(9)the determinants
			 of human health include a complex array of biological, environmental, and
			 social factors, an individual’s behavior and coping resources, and an
			 individual's access to health care; although biologic interventions, including
			 medications and immunizations, often are considered the hallmark of medical
			 practice, the role of behavior and psychosocial components has received
			 increasing attention, and, because approximately half of mortality in the
			 United States is linked to behavior, behavioral science and practice are
			 fundamental to addressing societal needs.
			3.Promoting
			 education and training of psychologists to provide mental and behavioral health
			 services to underserved populationsPart E of title VII of the Public Health
			 Service Act (42 U.S.C. 294n et seq.) is amended by adding at the end the
			 following:
			
				4Mental and
				behavioral health care workforce
					781.Program for
				graduate education and training in psychology
						(a)In
				generalThe Secretary may award grants, cooperative agreements,
				and contracts to accredited doctoral, internship, and residency programs in
				psychology for the development and implementation of programs to provide
				interdisciplinary training in integrated health care settings to students in
				doctoral psychology programs, including interns and residents in such programs.
				Any training funded by such grants, cooperative agreements, or contracts shall
				focus on the needs of underserved populations.
						(b)EligibilityTo
				be eligible to receive an award under this section an entity shall—
							(1)provide training
				at or through an accredited doctoral program in psychology, including an
				internship or residency program; and
							(2)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							(c)Evaluation of
				programsThe Secretary shall evaluate any program implemented
				through an award under this section in order to determine the effect of such
				program on increasing the number of psychologists who provide mental and
				behavioral health services to underserved populations.
						(d)DefinitionsFor
				purposes of this section—
							(1)the term
				underserved population means individuals, especially older adults,
				children, chronically ill individuals, victims of abuse or trauma, and victims
				of combat- or war-related stress disorders, including post-traumatic stress
				disorder and traumatic brain injury, and their families, living in an urban or
				rural area that has a shortage of mental or behavioral health services;
				and
							(2)the term
				interdisciplinary training means training for graduate psychology
				students with 1 or more of the other health professions, including medicine,
				nursing, dentistry, and pharmacy.
							(e)Authorization
				of appropriationsTo carry
				out this section, there is authorized to be appropriated $10,000,000 for fiscal
				year 2012, $12,000,000 for fiscal year 2013, $14,000,000 for fiscal year 2014,
				$16,000,000 for fiscal year 2015, and $18,000,000 for fiscal year
				2016.
						.
		
